Citation Nr: 1301746	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral flat feet (claimed as foot problems) has been submitted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability has been submitted.

3.  Entitlement to service connection for a back disability, to include C3-C4 fusion surgery.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

5.  Entitlement to service connection for a bilateral hip disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 23, 1990 to November 3, 1990 and from November 29, 1990 to March 12, 1991, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The February 2009 rating decision declined reopening claims for entitlement to service connection for bilateral flat feet and bilateral knee pain finding no new and material evidence had been submitted.  A subsequent May 2010 statement of the case (SOC), however, reopened the claims and denied both on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the new and material evidence issues on appeal have been characterized as shown above.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Based on the statements of the Veteran and his representative and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Veteran's claim for entitlement to service connection for depression has been recharacterized as noted above.

 The issues of entitlement to service connection for bilateral flat feet, bilateral knee, bilateral hip, back, and acquired psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1992 rating decision denied entitlement to service connection for broken arches and knee pain, finding the Veteran's bilateral pes planus preexisted service and was not permanently aggravated by service and that there was no evidence that the Veteran's knee pain was incurred in or aggravated by his military service.    

2.  Evidence received since the April 1992 rating decision raises a reasonable possibility of substantiating the Veteran's bilateral flat foot claim.

3.  Evidence received since the April 1992 rating decision raises a reasonable possibility of substantiating the Veteran's bilateral knee claim.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied the claims for entitlement to service connection for broken arches and knee pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the April 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for bilateral flat foot is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence received since the April 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for bilateral pes planus and a bilateral knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which are addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he first experienced problems with his feet and knees during his military service, that he sought treatment for those problems during service, and that he has experienced problems with the feet and knees since service.      

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).

The Veteran originally filed a claim of entitlement to service connection for the feet and knees in April 1991.  The claim was denied in an April 1992 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2012).  

As a result, a claim for entitlement to service connection for bilateral flat feet (or pes planus) or a bilateral knee disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, claims of entitlement to service connection for broken arches and knee pain were denied in an April 1992 rating decision.  The evidence of record at the time of the April 1992 rating decision consisted of the Veteran's service treatment records (STRs) and a May 1991 VA examination report.  

The Veteran's STRs include a March 1990 enlistment examination, which found moderate, asymptomatic pes planus.  In a contemporaneous Report of Medical History, the Veteran denied a history of foot trouble.  A September 1990 medical examination prior to the Veteran's first separation from service also noted pes planus.  In April 1990 and December 1990 Dental Health Questionnaires, the Veteran denied a history of arthritis or painful joints.  In December 1990, the Veteran reported a history of bilateral foot pain for the previous year.  He had pain with prolonged walking and running.  The Veteran also reported pain in both knees that had started to develop with increased activity.  The Veteran denied a past history of foot or knee injury.  The assessment was pes planus.  That same day the Veteran was seen in the Podiatry Clinic, where he indicated that he had experienced problems with pes planus since boot camp, as well as gradually increasing bilateral knee pain with increased activity, such as running.  The Veteran underwent a medical examination in February 1991.  The examination report noted that the Veteran had asymptomatic flat feet at entry into service in March 1990, but that since that time he had complained of and sought treatment for foot pain that was exacerbated by prolonged walking and running.  He was diagnosed with bilateral pes planus.  As such, a February 1991 Medical Board finding recommended that the Veteran be discharged due to physical disability existing prior to entry on active duty and which was not aggravated by service.  

The Veteran was afforded a VA examination for his bilateral feet and knee claims in May 1991.  At that time, the Veteran reported that the arch of his left foot "broke down" during service and that he had experienced left knee pain beginning in service.  X-rays of the feet and knees showed no significant abnormalities.  The examiner diagnosed flat feet and arthralgia of the left knee.

The Veteran submitted an application to reopen his claims of service connection for bilateral flat feet and a bilateral knee disability in October 2008.  Evidence received since the April 1992 rating decision consists of multiple lay statements from the Veteran's friends and family, private treatment records, and multiple statements from the Veteran, including during the October 2011 Board hearing.  

Again, the Veteran claims he developed bilateral foot and knee pain beginning in service, due to physical activities like prolonged standing and running.  For evidence to be new and material as to the bilateral knees, it would have to tend to show that the Veteran incurred a bilateral knee disability in service or link any current bilateral knee disability to his military service.  For evidence to be new and material as to the bilateral feet, it would have to tend to show that the Veteran's preexisting bilateral pes planus disability was permanently aggravated due to his military service.  With respect to both claims, the Board finds the evidence received since the April 1992 rating decision does.

In that regard, a January 2008 letter from the Veteran's private physician stated, in relevant part, "[the Veteran] tore the arches of his feet in 1990 while running in combat boots, when on active duty at Camp Lejeune, N.C.  He now has chronic pain in his feet, knees, and low back, that are subsequent to that initial injury.  He has no history of any other injuries or accidents that would cause the problems he is currently experiencing."

In addition, an August 2008 letter from a fellow service member, J.W.W., documented that the Veteran's foot problems began after basic training and artillery school, at about the time he was sent to Camp Lejeune.  A friend, J.D., noted that during their undergraduate years together the Veteran did not have foot or knee problems.  The Veteran's mother stated that he did not have problems with his feet until after joining the military.  In several statements, the Veteran indicated that he believed his bilateral knee problems began in service and were not directly related to his foot problems.  As to his foot problems, the Veteran contended that these problems also began during service.

Thus, there is now medical evidence of record linking the Veteran's current bilateral knee and bilateral foot problems to his military service, to include either the incurrence or worsening of knee and foot problems therein.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the January 2008 private physician's letter linking the Veteran's current foot and knee problems to his military service and the lay statements noting the onset of foot and/or knee problems during the Veteran's military service, at the very least, raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for bilateral flat foot and a bilateral knee disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral flat feet is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee disability is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issues of entitlement to service connection for bilateral flat foot, a bilateral knee disability, a back disability, a bilateral hip disability, and an acquired psychiatric disability.  

The Board notes that the duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's bilateral knee claim, the Veteran was afforded a VA examination for these problems in May 1991, several months after separation from service.  As noted above, at that time the examiner diagnosed flat feet and arthralgia of the left knee.  The examiner did not offer an opinion as to the etiology of any knee problems.  Given the Veteran's documented in-service knee problems, the continuity of such problems from service, and the January 2008 private physician's letter indicating that knee problems were related to the Veteran's military service, the Board concludes that a VA examination or evaluation to consider the nature and etiology of the Veteran's bilateral knee problems is warranted.

As to the Veteran's bilateral foot claim, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a preexisting bilateral pes planus disability was noted on examination for entrance into service, the presumption of soundness at entrance into service does not apply.  See id.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the service treatment records and the Veteran's statements suggest the possibility of an increase in the bilateral pes planus disability during service; however, it is unclear from the records whether such increase in disability was permanent in nature and/or due to the natural progress of the disease.  As such, the Board concludes that a VA examination or evaluation is necessary prior to the final adjudication of this claim.

Consideration of the Veteran's claims for entitlement to service connection for a back disability, hip disability, and psychiatric disability are deferred pending resolution of the Veteran's claim for service connection for a bilateral foot disability, as he has claimed that the back, hip, and psychiatric problems were caused or aggravated by his bilateral foot disability and, as such, are inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  To the extent that the Veteran contends that his back problems began in service and have continued thereafter, the Board finds insufficient evidence to order a VA examination.  In that regard, at the time of the May 1991 VA examination the Veteran denied any serious illnesses or injuries other than his reported problems involving the feet and knees.  In addition, on multiple occasions during service the Veteran denied a history of back problems.  As such, the Board concludes that a VA examination for consideration of service connection for a back disability on a direct basis is not warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or evaluation for his bilateral knee problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed knee disability was incurred in or otherwise related to the Veteran's military service.  

In that regard, the examiner is requested to specifically consider, and discuss as necessary, the Veteran's in-service complaints of bilateral knee pain and the May 1991 VA examination report.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

2.  Schedule the Veteran for an appropriate VA examination or evaluation for his bilateral foot problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion:

(a) as to whether any diagnosed foot disability other than bilateral pes planus was incurred in or otherwise related to the Veteran's military service; and

(b) as to whether the Veteran's diagnosed bilateral pes planus that preexisted his military service was permanently aggravated beyond its natural progression by military service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  After the above is complete, readjudicate the Veteran's claims, including those for entitlement to service connection for knees, feet, back, hip, and psychiatric disabilities.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


